DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claim 1, and cancellations of claims 2, 4 and 22 in “Claims - 09/17/2021” have been acknowledged by Examiner. 
Prior to this office action claims 1, 3, 5-21 and 23-63 were pending for prosecution, of which, non-elected claims 29-63 had been withdrawn, and claims 1, 3, 5-21 and 23-28 were examined on their merits. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims {29-63} directed to method of fabricating a neuromorphic percolating network, or component thereof, non-elected claims without traverse (see Non-Final Rejection - 03/17/2021) over “Response to Election / Restriction Filed - 02/18/2021”.  It is further noted that the independent claim 29 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims 29-63 have been cancelled. See MPEP FP 8.07. 

Reasons for Allowances
Claims 1, 3, 5-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1 , the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a neuromorphic percolating network comprising, inter alia, wherein: the surface coverage of the nanoparticles within a tolerance of a percolation threshold; …, the at least one persistent pathway of increased activity comprising at least one persistent pathway that includes a plurality of memristive elements whose switchinq rate or likelihood of switchinq is increased”, as recited in  claim 1. 
The most relevant prior art of references (Neuromorphic Atomic Switch Networks published on 08/06/2012; to Audrius V. Avizienis et al.,)  in Figures Fig 1a, 2a-2d and at Materials and Methods on pp 5-6 substantially discloses the limitations with the exception of the limitations described in the preceding paragraph. 

Brown, Simon Anthony et al., discloses a conducting nanowire between two contacts on a substrate surface wherein a plurality of nanoparticles is deposited on the substrate in the region between the contacts (abstract).
a substrate ([0079]) having at least two electrical contacts; 
a plurality of nanoparticles  ([0081]) deposited on the substrate between at least two of the at least two electrical contacts, 
at least some of the nanoparticles directly connected to each other to form groups of nanoparticles (Fig 20; [0340]), the surface coverage of the nanoparticles within a tolerance of a percolation threshold; 
a plurality of gaps ([0132]) separating the nanoparticles and groups of nanoparticles; and
However Brown, Simon Anthony et al., could not be relied a neuromorphic percolating network and  a plurality of memristive elements as claimed in claim 1.  
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1 is deemed patentable over the prior arts.
Claims 3, 5-21 and 23-28 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 27, 2021